EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 20-22 and 24, directed to a non-elected invention, are cancelled.

Rejoinder

Claim 1 is allowable. The restriction requirement among species A and B, as set forth in the Office action mailed on December 8, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 8, 2020 is withdrawn.  Claims 9-12 and 15-19, directed to a gas flow system, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The applicant’s arguments dated August 3, 2021 have been found persuasive.  As discussed, the burner opens the meniscus by pricking the bubble, thus failing to suggest a burner that produces a negative pressure by flowing a gas across the meniscus, wherein the negative pressure opens the meniscus. Additionally, the burner of Heflich produces a pinpoint flame, which does not fairly suggests the capability to flow a gas across the meniscus that produces a negative pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741